EXHIBIT THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED. CELLYNX, INC. CONVERTIBLE PROMISSORY NOTE $20,000.00 Issue Date: March 27, 2007 Laguna Niguel, California FOR VALUE RECEIVED, Cellynx, Inc., a California corporation (the "Company") promises to pay to Tareq Risheq ("Investor"), or its registered assigns, in lawful money of the United States of America, the principal sum of $20,000.00, or such lesser amount as shall equal the outstanding principal amount hereof, together with interest from the date of this Convertible Promissory Note ("Note") on the unpaid principal balance at a rate equal to 4.00% per annum, computed on the basis of the actual number of days elapsed and a year of 365 days. All unpaid principal, together with any then unpaid and accrued interest and any other amounts payable hereunder, shall be due and payable on the earlier of (i) that date which is two years after the Issue Date listed above (the "Maturity Date"), or (ii) when, upon or after the occurrence of an Event of Default (as defined below), such amounts are declared clue and payable by Investor or made automatically due and payable in accordance with the terms hereof. The following is a statement of the rights of Investor and the conditions to which this Note is .subject, and to which Investor, by the acceptance of this Note, agrees: 1.Definitions.
